New Energy Technologies, Inc. 3905 National Drive Suite 110 Burtonsville, Maryland 20866 By Edgar April 30, 2010 United States Securities and Exchange Commission 100F Street, NE Washington, D.C. 20548 Attention: Pamela Long, Assistant Director Mail Stop 4631 Re: New Energy Technologies, Inc . Pre Effective Amendment No.4 to the Registration Statement on Form S-1 (File No. 333-162417) Filed onOctober 9, 2010 (the  Registration Statement ). Dear Sir: This letter relates to the to Pre-effective Amendment No. 4 (the Amendment) to the Registration Statement filed today by New Energy Technologies, Inc (the  Company ). The Amendment updates the financial statements and other disclosures in the registration statement as well as reducing the total number of shares being registered from 20,050,000 to 10,050,000. The 10,050,000 shares registered are being offered by the Selling Stockholders named therein. The Company does not intend to offer any shares for sale at this time. Thank you for your assistance. Very truly yours New Energy Technologies, Inc. By: /s/ Meetesh Patel Name: Meetesh Patel Title: President and Chief Executive Officer cc. Joseph Sierchio, Esq. 1
